DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-9 are presented for examination. Applicant filed a request for continued examination (RCE) on 08/11/2022 amending claims 1, 2, and 9. In light of Applicant’s amendments, Examiner has withdrawn previous § 101 and § 103 rejections of claims 1-9. Examiner has, however, established new § 112 and § 101 rejections for claims 1-9.   

Examiner’s Remarks


Prior Art: The closes prior art of record Bolubovsky (2017/0103460 A1) describes generally a system for providing information parity for electronic messages in an electronic marketplace. The prior art does not teach the following limitations found in independent claim 1 as an ordered combination of steps: “a message transmitter coupled with the network and configured to transmit the first message via the network using a multicast protocol to a plurality of subscribed market participant computer devices in the electronic marketplace, the message transmitter configured to transmit the second message using a peer-to-peer ("p2p") protocol to only a first one or more market participant computer devices, associated with a first one or more market participants, other than the market participant computer device from which the first incoming order was received, that have a relationship with the market participant associated with the market participant computer device from which the first incoming order was received, the second message not being transmitted to the remainder of the plurality of subscribed market participant computer devices; the message transmitter configured to transmit the third message via the network using the multicast protocol to the plurality of subscribed market participant computer devices in the electronic marketplace, the message transmitter configured to transmit the fourth message via the network using the p2p protocol to a second one or more market participant computer devices, associated with a second one or more market participants, other than the other market participant computer device from which the second incoming order was received, that have a relationship with the other market participant associated with the other market participant computer device from which the second incoming order was received, the second message not being transmitted to the remainder of the plurality of subscribed market participant computer devices, the second one or more market participant computer devices being different from the first one or more market participant computer devices; causing, upon receipt of both the first and second messages, a user interface, executed by the first one or more market participant computer devices, to generate and present a customized order book display containing only orders each of the first one or more market participants is permitted to access or act upon by causing the user interface to filter the first message based on the second message, and causing, upon receipt of both the third and fourth messages, a user interface, executed by, the second one or more market participant computer devices, to generate and present a customized order book display containing only orders each of the second one or more market participants is permitted to access or act upon by causing the user interface to filter the third message based on the fourth message, the user interface of at least one of market participant computer devices of the first or second one or more market participant computer devices being unable to generate and present a customized order book display containing both the first and second order data.”

Response to Arguments

§ 101 Rejection: (1) Applicant argues with respect to Step 2A – Prong 1 of the Test: “The claims cannot be performed in the human mind, or by using pen and paper. The claims are not abstract.” (Applicant’s Remarks: page 10). (2) Further, Applicant argues with respect to Step 2A – Prong 2 of the Test: “Here, the current claims are integrated into a practical application of providing customized data feeds and information parity in an electronic marketplace by enabling a recipient of a complete electronic market data feed to generate a customized version thereof based on the separate receipt of order identifiers which correspond only to that order data in the electronic market data feed that they are permitted to access or transact with.” (Applicant’s Remarks: page 11). (3) Still further, Applicant argues with respect to Step 2B of the Test: “The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well known, routine or conventional in the field.” (Applicant’s Remarks: page 16). Examiner respectfully disagrees for the following reasons: (1) Under Step 2A – Prong 1 of the analysis, instant claims are considered to belong to Certain Methods of Organizing Human Activity (i.e., commercial interaction) – not to Mental Processes. Thus, whether these claims can be performed in the human mind or by using pen and paper is of no consequence under the § 101 analysis and the claims are not patent eligible under § 101 in view of Step 2A – Prong 1 of the Test. (2) Under Step 2A – Prong 2 of the analysis, the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Therefore, the claims are not patent eligible under § 101 in view of Step 2A – Prong 2 of the Test. (3) Under Step 2B of the analysis, the additional elements are considered to be well known, routine, and conventional in light of Applicant’s own specification, and in light of decisions by Federal Courts (see further under § 101 rejection below). Thus, the claims are not patent eligible under § 101 in view of Step 2B of the Test. Applicant is invited to set up an interview with Examiner to discuss the § 101 rejection and patent eligibility of the instant claims.  


Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claim 1 recites a limitation “the reminder” in “a message transmitter coupled with the network and configured to transmit the first message via the network . . . the second message not being transmitted to the remainder of the plurality of subscribed market participant computer devices.” There is an insufficient antecedent basis for this limitation in the claim. Dependent claims 2-9 are rejected based on their dependency. 

Independent claim 1 recites limitations “the other market participant” and “the reminder” in “the message transmitter configured to transmit the third message via the network . . . that have a relationship with the other market participant associated with the other market participant computer device from which the second incoming order was received, the second message not being transmitted to the remainder of the plurality of subscribed market participant computer devices, the second one or more market participant computer devices being different from the first one or more market participant computer devices.” There is an insufficient antecedent basis for these limitations in the claim. Dependent claims 2-9 are rejected based on their dependency. 

Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-9 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-9 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-9, however, recite an abstract idea of providing information parity for electronic messages in an electronic marketplace. The creation of providing information parity for electronic messages in an electronic marketplace, as recited in the independent claim 1 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claim 1, which set forth or describe the recited abstract idea, are found in the following steps: “assign the first incoming order a first order identifier,” “generate a first message comprising at least the first order identifier and first order data that describes a change of state for the electronic marketplace as a result of processing the first incoming order,” “generate a second message comprising the first order identifier,” “generate a third message comprising at least the second order identifier and second order data that describes a change of state for the electronic marketplace as a result of processing of the second incoming order,” “generate a fourth message comprising the second order identifier,” “upon receipt of both the first and second messages, generate and present a customized order book display containing only orders each of the first one or more market participants is permitted to access or act upon by filtering the first message based on the second message”, and “upon receipt of both the third and fourth messages, generate and present a customized order book display containing only orders each of the second one or more market participants is permitted to access or act upon by filtering the third message based on the fourth message, at least one of market participants of the first or second one or more market participants being unable to generate and present a customized order book display containing both the first and second order data.” 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 1 recites additional limitations: “an electronic marketplace communicated over a network,” “an order receiver coupled with the network,” “a market data module coupled with the network,” “a message transmitter coupled with the network,” “market participants computer devices,” and “a user interface.”  These additional elements are recited at a high level of generality  such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following claim limitations recite insignificant extra solution activity (for example, data gathering): “receive a first incoming order associated with a market participants,” “transmit the first message using a multicast protocol to a plurality of subscribed market participants in the electronic marketplace,” “transmit the second message using a peer-to-peer ("p2p") protocol to only a first one or more market participants, other than the market participant from which the first incoming order was received, that have a relationship with the market participant from which the first incoming order was received, the second message not being transmitted to the remainder of the plurality of subscribed market participants,” “receive a second incoming order from another market participant subsequent to the first incoming order and assign the second incoming order a second order identifier,” “transmit the third message using the multicast protocol to the plurality of subscribed market participants in the electronic marketplace,” “transmit the fourth message using the p2p protocol to a second one or more market participants, other than the other market participant from which the second incoming order was received, that have a relationship with the other market participant associated with the other market participant from which the second incoming order was received, the second message not being transmitted to the remainder of the plurality of subscribed market participants, the second one or more market participants being different from the first one or more market participants.” These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claim 1 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[00205] The system 400 includes an order receiver 406 coupled with an electronic communications network, such as the network 126 described above and the match engine 402. The order receiver 406 may be implemented as a separate component or as one or more logic components, e.g. first logic, such as on an FPGA that may include a memory or reconfigurable component to store logic and processing component to execute the stored logic, or as computer program logic, stored in the memory 204, or other non-transitory computer-readable medium, and executable by a processor 202, such as the processor 202 and memory 204 described with respect to Fig. 2, to cause the processor 202 to, or otherwise be operative to receive, via the electronic communications network 126 from an electronic trading terminal 150, 152, 154, 156 of a market participant of a plurality of market participants, an incoming order, e.g. an incoming electronic message including data indicative of an order, to transact a tradeable instrument. The order receiver 406 may also be configured as part of the order processing module 136. []Page 65 of 90 

[00208] The system 400 further includes a market data module 112 coupled with the accounts database 404, match engine 402, and the message transmitter 414. The market data module 112 may be operative to generate financial messages for public or private consumption. [] The market data module 112 may be implemented as a separate component or as one or more logic components, e.g. second logic, such as on an Page 67 of 90 FPGA that may include a memory or reconfigurable component to store logic and processing component to execute the stored logic, or as computer program logic, stored in the memory 204, or other non-transitory computer-readable medium, and executable by a processor 202, such as the processor 202 and memory 204 described with respect to Fig. 2, to cause the processor 202 to, or otherwise be operative to generate a first message and a second message, the first message including order details from an at least partially unsatisfied incoming order including at least the unique order identifier assigned to the order by the order receiver 406, the first message configured to be multicast via a public feed, the second message including the unique order identifier and configured to be transmitted only to market participants that can access or act upon the at least partially unsatisfied incoming order based on a relationship stored in the accounts database 404.

[00210] The system includes a message transmitter 414. The message transmitter 414 may be implemented as a separate component or as one or more logic components, e.g. second logic, such as on an FPGA that may include a memory or reconfigurable component to store logic and processing component to execute the stored logic, or as computer program logic, stored in the memory 204, or other non-transitory computer- readable medium, and executable by a processor 202, such as the processor 202 and memory 204 described with respect to Fig. 2, to cause the processor 202 to, or otherwise be operative to transmit messages to market participants.

This is a description of software that render general-purpose computer operational. Further, the elements of transmitting and receiving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting and receiving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 1 receive or transmit data over a network in a merely generic manner. The courts have recognized storing and receiving functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 1 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test. 




Dependent Claims: Dependent claims 2-9 depend on independent claim 1. The elements in dependent claims 2-9, which set forth or describe the abstract idea, are: “the message transmitter is configured to synchronize transmission of the first message and the second message via the network” (claim 2 – further limiting the abstract idea), “the message transmitter is further configured to synchronize transmission of the first message and the second message by delaying transmission of the first message until the second message has been transmitted” (claim 3 – further limiting the abstract idea), “the order receiver is configured to assign the first and second order identifier to the market participant prior to an open of the electronic marketplace; the market data module is configured to generate the second  message; and the message transmitter is configured to transmit the second message to the one or more market participants prior to the open of the electronic marketplace” (claim 4 – “assigning” and “generating” steps are further limiting the abstract idea, “transmitting” step is insignificant extra solution activity), “the order receiver is configured to assign a range of order identifiers to the market participant” (claim 5 – further limiting the abstract idea), “the order receiver is configured to randomly assign the first and second order identifier to the market participant” (claim 6 – further limiting the abstract idea), “the relationship of the first and second one or more market participants is a credit relationship” (claim 7 – further limiting the abstract idea), “an accounts database configured to store and update credit relationship data between markets participants in the electronic marketplace; and wherein the second one or more market participants are defined subsequent to the update and based thereon” (claim 8 – insignificant extra solution activity), and “the customized order book display is generated and presented by the user interface of each of the respective first and second one or more market participant computer devices via selection, from an order book which comprises all orders generated from a plurality of market data, of those orders having order identifiers which match with an order identifier from a received second message or fourth message” (claim 9 – further limiting the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-9 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-9 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

J. Wikner, M. M. Naim and M. Rudberg, "Exploiting the Order Book for Mass Customized Manufacturing Control Systems With Capacity Limitations," in IEEE Transactions on Engineering Management, vol. 54, no. 1, pp. 145-155, Feb. 2007.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691